ITEM 77C DREYFUS LIFETIME PORTFOLIOS, INC. MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus LifeTime Portfolios, Inc. (the Fund) was held on October 9, 2009. Out of a total of 5,008,057 shares (Shares) entitled to vote at the meeting, a total 2,417,502 shares were represented at the Meeting, in person or by proxy. The following matter was duly approved by the holders of the Funds outstanding Shares as follows: Shares For Withheld To elect Clifford L. Alexander, Jr., Nathan Leventhal and Benaree Pratt Wiley as Board members of the Fund Clifford L. Alexander, Jr. 2,332,375 85,125 Nathan Leventhal 2,333,224 84,278 Benaree Pratt Wiley 2,330,843 86,358
